Name: 94/954/EC: Commission Decision of 21 December 1994 amending Decision 78/45/EEC as regards the number of Scientific Committee on Cosmetology members (Text with EEA relevance)
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration;  chemistry;  EU institutions and European civil service
 Date Published: 1994-12-31

 Avis juridique important|31994D095494/954/EC: Commission Decision of 21 December 1994 amending Decision 78/45/EEC as regards the number of Scientific Committee on Cosmetology members (Text with EEA relevance) Official Journal L 371 , 31/12/1994 P. 0015 - 0015 Finnish special edition: Chapter 13 Volume 29 P. 0282 Swedish special edition: Chapter 13 Volume 29 P. 0282 COMMISSION DECISION of 21 December 1994 amending Decision 78/45/EEC as regards the number of Scientific Committee on Cosmetology members (Text with EEA relevance) (94/954/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 78/45/EEC of 19 December 1977 (1), as amended by Directive 89/156/EEC (2), establishing a Scientific Committee on Cosmetology, and in particular Article 4 thereof, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 169 thereof, Whereas Decision 78/45/EEC specifies that the Committee shall consist of not more than 18 members; whereas the enlargements of the Community since the establishment of the Committee and the increase in the Committee's workload make it necessary to provide for an increase in the maximum number of members specified in the above text; Whereas the Decision concerned therefore needs to be amended, HAS DECIDED AS FOLLOWS: Article 1 In Article 3 of Decision 78/45/EEC, '18 members' is hereby replaced by '21 members'. Article 2 This Decision shall enter into force subject to, and on the date of, the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Done at Brussels, 21 December 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 13, 17. 1. 1978, p. 24.(2) OJ No L 59, 2. 3. 1989, p. 37.